Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED

2012 EQUITY INCENTIVE PLAN

 

WHEREAS, DarioHealth Corp. (the “Company”) maintains the DarioHealth Corp.’s
Amended and Restated 2012 Equity Incentive Plan (the “Incentive Plan”);

 

WHEREAS, the Board of Directors (the “Board”) and the Compensation Committee of
the Board has determined that it is in the best interests of the Company to
amend the Incentive Plan to increase the maximum number of shares of the
Company’s common stock authorized to be issued under the Incentive Plan by
1,350,000 shares from 618,650 to 1,968,650; and

 

WHEREAS, pursuant to Section 13 of the Incentive Plan, an amendment that
materially increases the aggregate number of shares that may be issued under the
Incentive Plan generally must be approved by a majority of votes cast by the
stockholders of the Company in accordance with applicable stock exchange rules.

 

NOW, THEREFORE, effective as of the date of approval by a majority of votes cast
by the stockholders of the Company in accordance with applicable stock exchange
rules, the Incentive Plan is hereby amended in the following particulars:

 

1. Section 4(a) of the Incentive Plan is deleted in its entirety and replaced
with the following:       Share Reserve. Subject to the provisions of Section 11
relating to adjustments upon changes in Common Stock, the Common Stock that may
be issued pursuant to Awards shall not exceed in the aggregate of 1,968,650
shares of Common Stock. During the terms of the Awards, the Company shall keep
available at all times the number of shares of Common Stock required to satisfy
such Awards.     2. In all other respects the Incentive Plan shall remain
unchanged and in full force and effect.

 



 

 